United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2781
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Jose Luis Alvarez,                       * Northern District of Iowa
                                         *
             Appellant.                  *   [UNPUBLISHED]
                                    ___________

                              Submitted: March 5, 2004

                                   Filed: March 24, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Luis Alvarez appeals from the final judgment entered in the district court1
for the Northern District of Iowa after he pleaded guilty to conspiring to distribute
methamphetamine with Schery Ann Draper, in violation of 21 U.S.C. §§ 841(a)(1)
and 846. The district court sentenced Alvarez to 168 months imprisonment and 4
years supervised release. For reversal, Alvarez argues the district court erred in
counting $25,266 in cash (which equated to 1,360.8 grams of methamphetamine)

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
seized at his arrest as relevant conduct when it calculated his base offense level under
the Sentencing Guidelines. For the reasons discussed below, we affirm the judgment
of the district court.

      Having carefully reviewed the record, we find the district did not clearly err in
counting as relevant conduct the $25,266 in cash seized at Alvarez’s arrest. See
U.S.S.G. § 1B1.3(a) (relevant conduct); United States v. Geralds, 158 F.3d 977, 979
(8th Cir. 1998) (clear error review), cert. denied, 526 U.S. 1031 (1999).

       The government presented testimony that Alvarez had instructed a minor to
carry a backpack, which contained the $25,266 in cash, from Alvarez’s apartment to
a truck, and Alvarez thereafter drove the truck, with the minor and two others as
passengers, to a local stereo store. Once at the store, Alvarez moved the backpack to
the inside of the truck. The backpack contained not only Alvarez’s birth certificate,
Social Security card, and other documents belonging to him, but also numerous drug
notes, some of which specifically referenced Draper (Alvarez’s admitted
coconspirator) by name. And earlier that same day police had found over 55 grams
of methamphetamine in Draper’s vehicle only moments after Draper left Alvarez’s
apartment, and Alvarez had no history of gainful employment. See U.S.S.G. § 2D1.1,
comment. (n.12.) (where drug amount seized by police does not reflect scale of
offense, district court shall approximate quantity of drugs by considering price
generally obtained for drugs, financial or other records, and similar drug transactions
by defendant); United States v. Perkins, 94 F.3d 429, 438 (8th Cir. 1996) (district
court did not clearly err in converting cash seized at arrest into cocaine where
defendant had only minimal income during 4 years prior to his arrest), cert. denied,
519 U.S. 1136 (1997); United States v. Bieri, 21 F.3d 811, 817 (8th Cir.) (in assessing
base offense level of defendant involved in drug conspiracy, court may consider
amounts from other drug transactions if they are part of defendant’s same course of
conduct or scheme), cert. denied, 513 U.S. 878 (1994); United States v. Stephenson,
924 F.2d 753, 764 (8th Cir.) (cash or drug receipts may be used in calculating amount

                                          -2-
of controlled substance involved in drug offense for sentencing purposes), cert.
denied, 502 U.S. 813, 916 (1991).

      Accordingly, we affirm.
                     ______________________________




                                      -3-